DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Newly submitted amendment to claims 1-8 and new claims 31-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original claims were drawn to a Species I, as shown in Figures 2-4.  The new amendment and claims are drawn to a different Species II, as shown in Figures 5-7.  The species are distinct from each other because they have mutually exclusive features.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-8 and 31-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 10,493,847) in view of Meierling (US 8,854,312) and Leong et al. (US 9,710,069).  
Regarding claim 35, Yoshida discloses keycap for a keyboard, the keycap comprising: a key body comprising: a transparent body (11) having a bottom surface; a partially mirrored material/polarizing filter (25) positioned under the bottom surface of the transparent body; and a carrier body (13) configured to support the transparent body and the light-partially mirrored. Yoshida discloses substantially the claimed invention except for the opaque material under the partially mirrored material/polarizing filter.  
Meierling teaches a keycap comprising a transparent body (208), a partially mirrored material/polarizing filter (320) positioned under the transparent body, and an opaque layer (250) positioned under the partially mirrored material, the opaque layer having a first section (250) defining a boundary (inner boundary) and a second section (252) within the boundary, the partially mirrored material overlapping the boundary; the first and second sections having different color properties.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an opaque layer, as taught by Meierling, order to focus light into the opening. Mejerling discloses substantially the claimed invention except for the opaque layer contacting the partially mirrored/polarizing material.  
Leong teaches an opaque layer (306 around 305) positioned under and contacting a partially mirrored/polarizing material (304).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the 
Regarding claim 36, Meierling teaches the partially mirrored material including a third section (center section of 320) defining a glyph boundary (top boundary of 252) and a fourth section (peripheral section of 320) surrounding the glyph boundary. 
 
Allowable Subject Matter
Claims 24-30 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.